ICJ_011_USNationalsMorocco_FRA_USA_1951-10-31_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF OCTOBER 31st, 1951

1951

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 31 OCTOBRE 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY _
This Order should be cited as follows :

“Case concerning rights of nationals of the United States
of America in Morocco, Order of October 31st, I051 :
I.C. J. Reports 1951, p. 109.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
3x octobre 1957: C. I. J. Recueil 1951, p. 10g.»

 

N° de vente : 79
Sales number

 

 

 
109

COUR INTERNATIONALE DE JUSTICE

1931
Le 31 octobr

ANNÉE 1951 Rôle généra

n° 11a

31 octobre 1951

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents : M. GUERRERO, Vice-Président, faisant fonction de
Président en ladite affaire ; M. BASDEVANT, Président ;
MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIC, DE
VISSCHER, Sir Arnold McNair, M. KLAESTAD, BADAWI
PacHA, MM. Reap, Hsu Mo, Juges; M. Hampro,
Grefier.

La Cour internationale de Justice,

ainsi composée,

aprés délibéré en Chambre du Conseil,

vu l’article 48 du Statut de la Cour,

vu les articles 62 et 69 du Réglement de la Cour,
Rend l'ordonnance suivante :

Vu l'exception préliminaire en l'affaire des droits des ressortis-
sants des Etats-Unis d'Amérique au Maroc, présentée par le

4
ORDONN. DU 3I X 5I (RESSORTISSANTS DES E.-U. AU MAROC) IIO

Gouvernement des Etats-Unis le 21 juin 1951, c’est-à-dire dans le
délai qui avait été fixé en ladite affaire pour le dépôt par ce Gou-
vernement du contre-mémoire ;

Vu l'ordonnance du 25 juin 1951, fixant au 6 août 1951 le délai
pour le dépôt par le Gouvernement de la République française
d'un exposé écrit contenant ses observations et conclusions sur
l'exception ;

Vu ledit exposé, présenté dans le délai fixé ;

Vu la décision prise par la Cour le 4 octobre 1951, invitant l'agent
du Gouvernement de la République française à préciser la qualité
en laquelle la République française entend agir en la présente
affaire et spécialement si elle entend le faire à la fois en son nom
propre et en tant que Puissance protectrice du Maroc ;

Vu la lettre en date du 6 octobre 1951, parvenue au Greffe le
9 octobre, et dont copie a été transmise le même jour à l'agent
du Gouvernement des États-Unis d'Amérique, par laquelle l'agent
du Gouvernement de la République française, en réponse à la
demande de la Cour, fait savoir que le Gouvernement de la Répu-
blique française est prêt, pour dissiper les doutes qui subsistent
dans l'esprit du Gouvernement des États-Unis d'Amérique, à
compléter ses observations et conclusions sur l'exception en préci-
sant que la République française agit en la présente affaire à la
fois en son nom propre et en tant que Puissance protectrice du
Maroc, l'arrêt de la Cour devant s'imposer à la France et au Maroc ;

Considérant que, par lettre du 22 octobre 1951, parvenue au
Greffe le 25 octobre, l'agent du Gouvernement des États-Unis
d'Amérique, se référant à la lettre de l'agent du Gouvernement
de la République française du 6 octobre, a déclaré que, eu égard
aux termes de cette lettre, le Gouvernement des Etats-Unis d’Amé-
rique était disposé à retirer son exception ;

Considérant que, par lettre du 25 octobre 1951, copie de la
communication de l'agent du Gouvernement des Etats-Unis
d'Amérique a été transmise à l’agent du Gouvernement de la
République française, lequel a été invité, par application de
l’article 69 du Règlement, à faire savoir le plus rapidement possible
sil s’opposait à ce retrait ;

Considérant que, par lettre du 27 octobre 1951, parvenue au
Greffe le 29 octobre, l’agent du Gouvernement de la République
française a déclaré ne pas faire opposition au retrait de l'exception ;
ORDONN. DU 31 X 51 (RESSORTISSANTS DES E.-U. AU MAROC) III

La Cour

prend. acte du désistement du Gouvernement des États-Unis
qd’ Amérique de la procédure introduite par l’exception préliminaire
présentée le 21 juin 1951;

ordonne que ladite procédure soit rayée du rôle de la Cour;

constate que la procédure sur le fond, suspendue par l'exception,
reprend son cours ;

fixe les délais pour la présentation

du contre-mémoire du Gouvernement des États-Unis d'Amérique
au 20 décembre I05I;

de la réplique du Gouvernement de la République française au
15 février 1952;

de la duplique du Gouvernement des États-Unis d'Amérique
au II avril 1952.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le trente et un octobre mil neuf cent
cinquante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respecti-
vement au Gouvernement des États-Unis d'Amérique et au Gou-
vernement de la République française.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé} E. HAMBRO.
